department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c number release date date cc pa cbs br2 gl-120227-02 uilc memorandum for jillena warner associate area_counsel sb_se area louisville from lawrence schattner chief branch collection bankruptcy summonses subject advisory opinion-return for dischargeability purposes this memorandum responds to your request for advice dated date in determining whether a form_1040 filed after a substitute for return sfr is completed by the service under sec_6020 and an assessment has been made constitutes a return for purposes of dischargeability under b c a b i in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information background the sixth circuit in in re hindenlang f 3d 6th cir cert_denied 528_us_810 held that a form_1040 after the service based on an sfr the serves no tax purpose and therefore does not constitute a return under the internal_revenue_code nor a return for purposes of dischargeability under b c a b i the return filed in hindenlang contained the same information and reported substantially the same liability as in the sfr prepared by the service in support of its conclusion that such form_1040 serves no tax purpose the sixth circuit that the return would have had no effect on the running of the statute_of_limitations for assessment under sec_6501 and would not affect liability for civil and criminal penalties for failure_to_file a timely return if the service chose to assert such liabilities some courts have declined to adopt the hindenlang rationale and prefer to review the factual circumstances of each case to determine whether a purported income_tax return has any_tax effect and represents an honest and genuine attempt to comply with the tax laws this memorandum provides guidance on whether the service should follow the hindenlang approach returns for dischargeability purposes where the form sec_1040 unlike the hindenlang facts report tax_liabilities that are either greater or less than the amount by the service on the sfr issue sec_1 should the service follow the hindenlang conclusion that a form_1040 filed after service has made a deficiency assessment based on an sfr prepared under sec_6020 serves no tax purpose and thus is not a return for purposes of the exception to discharge under b c a b i rather than reviewing the facts of each case to determine whether the taxpayer has made an honest endeavor to comply with the tax laws when a taxpayer files a form_1040 listing a liability greater than that determined by the sfr and files the document after a statutory_notice_of_deficiency has been mailed and an assessment has been made does the form_1040 constitute a return for dischargeability purposes when a taxpayer files a form_1040 listing a liability less than the amount determined by the service via the sfr and assessed after a defaulted deficiency_notice does it constitute a return for dischargeability purposes where the service accepts the information on the form_1040 and abates a portion of the assessment in excess of the amount reported on the form_1040 conclusion sec_1 the exact parameters of the hindenlang decision are unclear on the one hand hindenlang taxpayer while this conclusion seems to establish a bright line rule that form sec_1040 filed after a deficiency assessment is made are not returns the sixth circuit also noted that if a taxpayer could establish a tax purpose for filing a form_1040 after the service has made an assessment the government could still produce evidence showing that filing such document was not an honest and reasonable attempt to comply with the tax laws this statement seems to indicate that a tax purpose could exist for form sec_1040 filed after the service has made a deficiency assessment in which case the facts and circumstances of each case would determine whether the form_1040 met the fourth prong of the test while the sixth circuit did not explain clearly what it meant by tax purpose or effect it is our view that a form_1040 does not have a tax purpose or effect unless it satisfies a purpose for filing returns once the service makes an assessment amount determined by the service as reported on an sfr after the taxpayer defaults a statutory_notice_of_deficiency the purpose and function of a return as an integral part of the tax_determination process cease while the service is authorized to reconsider liabilities that have been assessed and to abate assessments that it considers are excessive in amount these reconsideration and abatement procedures are discretionary and beyond the scope of the return filing_requirements thus we generally believe that a form_1040 filed after a deficiency assessment is made does not possess a purpose for filing returns and would therefore fail to satisfy the fourth prong of the test a form_1040 reporting a liability greater than the amount reported on an sfr prepared by the service and already assessed is a return under the internal_revenue_code because the additional_assessment would be based on the amount reported on the form_1040 thus fulfilling the purpose of a return of requiring the taxpayer to supply income information on which to compute a liability and make assessments form_1040 would trigger the statute_of_limitations for assessing the additional_amount under sec_6501 the previous assessment based on the sfr does not affect the service’s ability to make further determinations of liability and assessments under these circumstances the form_1040 constitutes a return for the additional liability reported thereon for purposes of determining dischargeablility under b c a form_1040 reporting a liability less than the amount reported on an sfr prepared by the service under sec_6020 and filed after the taxpayer defaulted on a statutory_notice_of_deficiency and the taxes were assessed a return under the internal_revenue_code and thus not a return for purposes of determining dischargeability under b c even if the service later agrees with the amount reported on the form_1040 and decides to abate a portion of the assessment in excess of that amount the service already has determined the amount of liability on its own and made the assessment thus the form_1040 fails to fulfill the purpose of a return to supply income information on which to base an assessment the fact that the service decides to abate a portion of the assessment based on information contained in the form_1040 does not make that document a return when the form_1040 was filed after the service had made its determination without the benefit of a return and after the taxpayer had the opportunity to contest the merits of his liability in the tax_court the form_1040 has no effect on the statute_of_limitations for assessment nor mitigate any civil or criminal penalties for failure_to_file a timely return a form_1040 submitted after assessment that does not report any additional income and liabilities is not an honest endeavor to comply with the tax laws because it fails to fulfill the self-assessment function of a return but is usually a mere attempt to prevent the service from collecting the assessed liabilities from the taxpayer issue where a taxpayer fails to file a return sec_6020 authorizes the service to prepare a substitute for return sfr in order to assess the tax the code allows for two types of sfrs under sec_6020 the service prepares an sfr based on the taxpayer’s consent to disclose all information necessary for the preparation thereof and the taxpayer signs it under sec_6020 the service may prepare an sfr without the input or even knowledge of the taxpayer bankruptcy code section a b i excepts from discharge taxes with respect to which a return was not filed the policy behind this subsection is that a debtor should not be permitted to discharge a tax_liability based upon a required tax_return that he never filed in re jackson 184_f3d_1046 9th cir because the term return as used in b c a b is not defined in the bankruptcy code and nothing in the legislative_history of b c indicates whether congress had in mind a specific definition of what constitutes a return for purposes of section courts have construed it to mean those documents which would qualify as returns under the internal_revenue_code see in re hindenlang 164_f3d_1029 6th cir generally if the debtor has filed a return under the tax laws then he has filed a return for discharge purposes see eg in re 253_br_837 bankr n d ohio in re 244_br_451 bankr n d cal in re beard 181_br_653 bankr m d fla in in re hindenlang the sixth circuit considered the situation in which a debtor filed returns calculating his taxes substantially the same as sfrs previously prepared by the service in re hindenlang 164_f3d_1029 6th cir cert_denied 528_us_810 the court utilized prior supreme court precedent and derived a four-part test to determine whether a document filed with the service constitutes a return under section a b in re hindenlang f 3d pincite 6th cir citing 309_us_304 293_us_172 in order to qualify as a return it must purport to be a return it must be executed under penalty of perjury it must contain sufficient data to allow calculation of tax and it must represent an honest and reasonable attempt to satisfy the requirements of the tax law hindenlang f 3d pincite see also in re 243_br_639 bankr w d pa in re 221_br_281 bankr s d fla in re 217_br_389 bankr n d n y the focus in most cases is on the fourth prong of the test ie whether it constitutes an honest and reasonable attempt to comply with the tax law as the court stated in hindenlang a return filed too late to have any effect at all under the internal_revenue_code cannot constitute an honest and reasonable attempt to satisfy the requirements of the tax law and accordingly a form_1040 is not a return if it no longer serves any_tax purpose or has any effect under the internal_revenue_code hindenlang f 3d pincite applying the four part test to the type of situation you present there would generally be no dispute that the late filed form sec_1040 purport to be returns and further pass the second and third prongs of the test provided the debtor signed the form sec_1040 and they contained the information needed to calculate the debtor’s tax_liability the final issue however would be whether the particular documents filed after the service has created sfrs and made a formal assessment represent an honest and reasonable attempt to satisfy the requirements of the tax law in in re hindenlang 164_f3d_1029 6th cir the court stated that as a matter of law a form_1040 is not a return if it no longer serves any_tax purpose or has any effect under the internal_revenue_code a purported return filed too late to have an effect at all under the internal_revenue_code cannot constitute ‘an honest and reasonable attempt to satisfy the requirements of the tax law ’ once the government shows that a form_1040 submitted after an assessment can serve no purpose under the tax law the government has met its burden see also in re 262_br_47 bankr d n j relying upon in re hatton 220_f3d_1057 9th cir and hindenlang court holds that as a matter of law the service met its burden to establish that the forms filed by the debtor did not represent an honest and reasonable attempt to comply with the tax laws where the forms were filed three years after the service issued assessments for the years in question and substantially mirrored the information in the assessments in re 258_br_82 e d n y the statement above indicates that the government has the burden of showing that a form_1040 filed after an assessment does not have a tax purpose implying that such late filed document might have a tax purpose see also id at fn however the sixth circuit also concludes as follows when the debtor has failed to respond to both the thirty-day and the ninety-day deficiency letters sent by the irs and the government has assessed the deficiency then the form sec_1040 serve no tax purpose and the government thereby has met its burden of showing that the debtor’s actions were not an honest and reasonable effort to satisfy the tax laws id pincite while this conclusion would seem to establish a bright line rule that form sec_1040 filed after a deficiency assessment serve no tax purpose other statements in the hindenlang mentioned above indicate that such documents could serve a tax purpose thus requiring the government to prove in each case that the facts and circumstances support a finding that filing a form_1040 was not an honest and reasonable attempt to comply with the tax laws other courts seem to find that a form_1040 filed after an assessment could have a tax purpose and inquire on a case by case basis as to whether the debtor’s late submissions are reasonable attempts to comply with the tax law see eg in re nunez 232_br_778 9th cir bap holding that a form_1040 meets the honest and reasonable requirement if on its face it appears to be an honest and genuine endeavor to satisfy the law and the debtor submitted it with the subjective intent to comply with his tax obligations in re 273_br_223 bankr d ariz holding tax returns submitted with offers in compromise based upon doubt as to collectability did not constitute an honest and reasonable attempt to comply with the federal tax laws in re 244_br_121 bankr n d ill declining to follow the reasoning of hindenlang and finding that late filed returns were a belated honest attempt to comply with the tax law filing requirement we believe that a form_1040 does not have a tax purpose or effect unless it satisfies the purpose for filing a return a form_1040 filed after the taxpayer failed to pursue his remedies in the tax_court and after the service makes an assessment should have no legal effect because filing such document after the service has made its own determination of liability is inconsistent with the basic principle of self-assessment in our tax system that taxpayers are required to report their income information on a return and make their own determination of liability on which an assessment can be made under sec_6201 once the service makes an assessment of liability under its authority of sec_6201 the determination process is over and the service may pursue the full panoply of administrative and judicial remedies to collect the assessed liability while during these administrative and judicial proceedings the taxpayer may request the service to reconsider its determination of the assessed liability and may submit information to support its request for reconsideration the form in which that information is submitted is not provided by the code thus the fact that the taxpayer submits his income information on a form_1040 after assessment to ask for reconsideration should have no greater legal effect than if that information was submitted in a letter or given to the service by telephone in each case the service has the discretionary authority whether to accept or reject the information supplied by the taxpayer but since the assessment has already been made there is no legal requirement that the information be placed on a form_1040 and signed under penalties of perjury - the time for doing that in the form prescribed by the service was before the assessment was made so that the service would not have to make its own determination under the authority of sec_6020 thus the fact that the information is on a return form does not make it a reasonable attempt to comply with the taxpayer’s return filing obligations issue in hindenlang the government posed a hypothetical situation where the taxpayer files a form_1040 after an assessment is made and reports a liability in excess of the assessed amount see hindenlang f 3d pincite n the government argued that the form_1040 would constitute a return for dischargeability purposes to the extent it resulted in a higher tax obligation than the assessment under the theory that the taxpayer made a good_faith attempt to comply with the tax laws in reporting the additional_amount the government made this argument in in re 262_br_47 bankr n j the debtor in hetzler after the service had made an assessment based on an sfr filed a return which resulted in an additional dollar_figure of tax_liability the debtor argued that the additional liability rendered the tax_year dischargeable the service agreed that the additional_amount was the product of a self-assessment process that may be discharged by the debtor b ut the remainder of the assessment restated by the debtor three years later does not qualify as an honest and reasonable attempt by the debtor to comply id pincite we concur in the government’s view that a form_1040 filed after an assessment is made based on an sfr prepared by the service under sec_6020 and reporting a liability in excess of the assessed amount is a return under the internal_revenue_code but only to the extent of the additional liability the form_1040 is not a return with respect to the liabilities already assessed based on the sfr an assessment for a particular taxable_period based on an sfr does not preclude the service from making additional assessments for the same taxable_period since the sfr prepared under the authority of sec_6020 is not a return and does not trigger the statute_of_limitations for assessment under sec_6501 the form_1040 reporting an additional liability would constitute the original return for the additional_amount not already determined in the sfr and would trigger the running of the statute_of_limitations for assessing that additional_amount thus the form_1040 has a tax purpose or effect under the code and the filing of this document reporting income information and calculating the tax_liability before the service itself has determined the additional income and liability and made an assessment is consistent entirely with the basic structure of the code issue a form_1040 reporting a liability less than the amount reported on an sfr prepared by the service under sec_6020 and filed after the taxpayer defaulted on a statutory_notice_of_deficiency and the taxes were assessed is not a return for purposes of determining dischargeability under b c as hindenlang points out a form_1040 filed after assessment has no tax purpose or effect under the internal_revenue_code because it fails to satisfy a purpose for filing a return in addition such document neither affects the running of the statute_of_limitations for assessment nor the taxpayer’s civil or criminal liability for failure_to_file a timely return moreover a form_1040 filed after an assessment that does not report any liabilities in excess of such assessment is inconsistent with the basic principle of self-assessment under which the code operates that requires taxpayers to report their income information on forms prescribed by the service that serves as a basis on which assessments are made under sec_6201 one might argue that if the service accepts the information on the form_1040 and consequently abates a portion of the assessment under its authority of sec_6404 filing the form_1040 had a tax purpose in persuading the service to abate the assessment of the taxpayer’s liability or in persuading the service to allow the overpayment and thus should constitute a return even under hindenlang we disagree first a form_1040 filed after an assessment and which reports less liability than the assessed liability but does not claim an overpayment is in essence a request to abate an assessment under sec_6404 however sec_6404 specifically prohibits taxpayers from filing claims for abatement the service’s decision to abate an assessment under sec_6404 is discretionary and while the service may consider information provided by the taxpayer in deciding whether to abate a liability the fact that this information is on a form_1040 rather than in some other communication format is irrelevant under the code thus construing this document as a claim_for_abatement of an assessment that has a tax purpose because the service did in fact abate a portion of the assessment certainly does not make the document a return where the code specifically prohibits taxpayers from filing claims for abatement and clearly does not require that information supporting an abatement be given in any prescribed form as in the case of a return second even if we accept the argument that a form_1040 filed after assessment has a tax purpose we believe that such form_1040 is not an honest endeavor to comply with the tax laws because it fails to fulfill the self-assessment function of a return the taxpayer had an opportunity to aid the service in determining the correct_tax liability through the statutory notice and tax_court procedures but failed to exhaust these procedures rather than trying to comply with the tax laws by agreeing to a tax_liability against which the service could assess the purpose of filing a form_1040 after assessment and notice_and_demand simply is to prevent the service from exercising its collection mechanisms against assessed liabilities litigation hazards and other concerns it is our view that the requirement imposed by the sixth circuit in hindenlang that a form_1040 have a tax purpose or effect in order to constitute an honest and reasonable attempt to comply with the tax laws should be construed to mean that filing such document contains a purpose for filing returns thus filing a form_1040 after the service has made a deficiency assessment based on an sfr and requesting the service to abate a portion of the assessed liabilities does not have a tax purpose because the purpose for filing a return to report income information and self-assess the tax_liability no longer existed after the service itself determined the taxpayer’s income and calculated the tax_liability if you have any further questions please contact the attorney assigned to this matter at
